Continuing Abatement Order filed October 4, 2016




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-15-01020-CR
                                     ____________

                           JEROME TERRY, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 185th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1468004

                    CONTINUING ABATEMENT ORDER

      On May 10, 2016, this court directed the trial court to make written findings
of fact and conclusions of law on the denial of appellant’s motion to suppress. Our
order required the trial judge to order the trial clerk to forward a supplemental clerk’s
record containing the findings and conclusions. The court’s findings and conclusions
were to be filed with the clerk of this court on or before June 9, 2016. To date, the
court has not received the findings.
      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the denial of appellant’s motion to suppress and have a
supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before November 3, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.

      It is so ORDERED.

                                        PER CURIAM




                                           2